Order, Supreme Court, Bronx County (Mary Ann BrigantiHughes, J.), entered February 3, 2005, which granted plaintiffs’ motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1), unanimously affirmed, with costs.
Labor Law § 240 (1) imposes a nondelegable duty upon the owner and contractor to provide proper and adequate safety devices to protect workers at an elevation from falling (Vergara v SS 133 W 21, LLC, 21 AD3d 279, 280 [2005]). Plaintiffs demonstrated that Shpend Lajqi was not provided with any protection for the work he was performing at the construction site, and defendants’ failure to provide proper safety devices was a proximate cause of the fall. Even if plaintiffs medical condition may have caused him to faint or become dizzy, it was not the sole proximate cause of the accident such as would absolve defendants (Samuel v Simone Dev. Co., 13 AD3d 112 [2004]; cf. Munford v Pressmad Corp., 277 AD2d 135 [2000]). Concur— Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.